 

[img1.gif]


 

The Rt. Hon. Lord Lang of Monkton, D.L.

Chairman, Compensation Committee of the Board of Directors

 

Marsh & McLennan Companies, Inc.

1166 Avenue of the Americas

New York, NY 10036

www.mmc.com

September 17, 2009

Brian Duperreault

c/o Marsh & McLennan Companies, Inc.

1166 Avenue of the Americas

New York, New York 10036

Subject:

Terms of Employment

Dear Brian:

This letter agreement is intended to set forth the terms of your continued
employment by Marsh & McLennan Companies, Inc. (the “Company” or “MMC”) as its
President and Chief Executive Officer. This position reports directly to the
Board of Directors of the Company (the “Board”). Your current principal work
location is in New York, NY.

1.

EFFECTIVE DATE AND TERM; DUTIES AND RESPONSIBILITIES

 

a.

Effective Date and Term: Other than as set forth in Sections 2.e., 3.b. and 5.k.
of this letter agreement (which shall be effective on the date hereof), (i) the
terms of the Employment Agreement dated as of January 29, 2008 between you and
the Company (the “Employment Agreement”) shall continue in effect in all
respects through the expiration of the “Initial Term” (as defined in Section 2.1
of the Employment Agreement) on January 29, 2011 and (ii) the term of your
employment under this letter agreement will commence on January 30, 2011 and
will continue through January 29, 2014, in either case subject to earlier
termination in accordance with the terms of the Employment Agreement or this
letter agreement, as applicable. After the expiration of the term of this letter
agreement for any reason other than the termination of your employment with the
Company prior to January 29, 2014, you will become an “at-will” employee of the
Company, subject to Section 5(j) below.

 

b.

Duties and Responsibilities: You will continue to devote all of your attention
and time during working hours to the affairs and business of the Affiliated
Group (as defined below) and use your best efforts to perform such duties and
responsibilities as are consistent with your position and as shall, from time to
time, be reasonably assigned to you by the Board consistent therewith. In
addition, you agree to serve, without additional compensation, as an officer and
director of any member of the Affiliated Group other than the Company. For
purposes of this letter agreement, the term “Affiliated Group”

 

--------------------------------------------------------------------------------

 

 

September 17, 2009

Brian Duperreault

Page 2

 

 



means the Company and any corporation, partnership, joint venture, limited
liability company, or other entity in which the Company has a 10% or greater
direct or indirect interest. Except for those boards or committees set forth on
Exhibit A, if any, you may not serve on corporate, civic or charitable boards or
committees without the prior written consent of the Company.

2.

COMPENSATION AND BENEFITS

Your compensation and benefits are as set forth below and in Exhibit A.

 

a.

Annual base salary: You will receive an annual base salary of $1,000,000,
payable in installments in accordance with the Company’s payroll procedures in
effect from time to time.

 

b.

Vacation: You are entitled to 5 weeks of vacation annually, in accordance with
Company policy.

 

c.

Annual bonus: You shall be eligible for an annual bonus on the terms set forth
on Exhibit A. Bonus awards may be paid in the form of cash, deferred cash or MMC
stock units, or a combination thereof. To qualify for an annual bonus, you must
remain continuously and actively employed by the Company through the date of the
bonus payment, to the extent provided in the terms and conditions of the award.
The annual bonus shall be paid no later than March 15 of the year following the
year for which such bonus is earned.

 

d.

Annual Long-Term Incentive Compensation: You are eligible to participate in
MMC’s long-term incentive program with an annual target long-term incentive
compensation opportunity as set forth on Exhibit A. Long-term incentive awards
are governed by terms and conditions approved by the Compensation Committee of
the MMC Board of Directors (“Compensation Committee”), as set forth in the award
agreements and in MMC’s 2000 Senior Executive Incentive and Stock Award Plan (or
successor or other plan under which the long-term incentive awards are granted).
The form of long-term incentive awards, which may include MMC stock options,
stock units or performance units, or a combination thereof, will be determined
by the Compensation Committee.

 

e.

Benefit Programs: You and your eligible family members are eligible for
participation in employee benefit plans, policies and programs provided by the
Company on such terms and conditions as are generally provided to other senior
executives of the Company. Please be aware that nothing in this letter agreement
shall limit the Company’s ability to change, modify, cancel or amend any such
policies or plans; provided that you will be entitled to the Other Benefits set
forth on Exhibit A.

 

--------------------------------------------------------------------------------

 

 

September 17, 2009

Brian Duperreault

Page 3

 

 



3.

TERMINATION OF EMPLOYMENT

 

a.

No Severance. You acknowledge that no cash severance will be paid to you
irrespective of the reason your employment with the Company ceases.

 

b.

Treatment of Long-Term Incentive Awards. In the event your employment with the
Company terminates, all of the long-term incentive awards granted to you during
the term of the Employment Agreement through the date hereof shall be treated in
accordance with the respective terms and conditions applicable to such awards,
and all of the long-term incentive awards granted to you hereafter but during
the term of the Employment Agreement shall be treated in accordance with Section
3.4 and Article 5 of the Employment Agreement and the terms and conditions of
such awards, including in either case (whether granted to you before or after
the date hereof) the provisions thereof relating to your execution of a “General
Release” (as such term is used in the Employment Agreement). In addition and
notwithstanding the preceding sentence or anything in the Employment Agreement
(including the applicable terms and conditions of long-term incentive awards
granted to you thereunder) or this letter agreement to the contrary, in the
event of your termination of employment on or following the date hereof, with at
least 90 days advance written notice by you to the MMC Board of Directors (the
“Board”) in the case of your voluntary termination unless waived by the Board,
the Compensation Committee shall promptly make a good faith determination
whether you have, to the Compensation Committee’s satisfaction (i) adequately
performed your duties to the Company during your tenure, (ii) satisfactorily
participated in the identification and/or development of your successor as Chief
Executive Officer of the Company and (iii) reasonably assisted in the transition
of your duties and responsibilities to such successor. If (A) the Compensation
Committee determines that you have satisfied those conditions, (B) a successor
Chief Executive Officer of the Company has assumed that position prior to or on
your date of termination, unless waived by the Board, and (C) you execute and
deliver to the Company a General Release which is not revoked before it becomes
irrevocable, then your termination shall be considered a “Qualifying Retirement”
and all of your then-outstanding long-term incentive awards shall be treated as
follows:

(1)              Such Qualifying Retirement shall be considered a “Normal
Retirement,” as such term is used in the agreements evidencing all long-term
incentive awards held by you at the time of such Qualifying Retirement and the
equity compensation plans pursuant to which such awards were granted, other than
in respect of the “Initial Stock Options,” “Initial Restricted Stock Units” and
“Make-Whole RSUs” (as each such term is defined in the Employment Agreement),
granted to you on January 29, 2008 and reflected in the prospectus dated
February 17, 2009 entitled “Terms and Conditions of the January 29, 2008 Stock
Option and Restricted Stock Unit Award to Brian Duperreault” (the “T&C”). In no
event will any such awards be distributed to you before the

 

--------------------------------------------------------------------------------

 

 

September 17, 2009

Brian Duperreault

Page 4

 

 



earliest date required in order to avoid any adverse tax consequences to you
under Section 409A (defined below).

(2)              (A) any unvested or unexercisable portion of the Initial Stock
Options will vest and become exercisable at the time of such Qualifying
Retirement with respect to any unvested option shares and shall be exercisable
until the earlier of the fifth anniversary of such Qualifying Retirement and the
expiration date thereof, and (B) any unvested Initial Restricted Stock Units and
Make-Whole RSUs will vest and be delivered in accordance with Section I.C.3. of
the T&C (but not before the earliest date thereafter if payment on such later
date is required to avoid adverse tax consequences to you under Section 409A).

Other than as provided in this Section 3.b. respecting a Qualifying Retirement
and in Section 3.c., your long-term incentive awards (both those outstanding on
the date hereof and those subsequently granted to you) shall remain in effect in
accordance with their terms and conditions. For purposes of clarity, (x) this
will confirm that if you incur a “Qualifying Termination” (as defined in the
Employment Agreement) which also constitutes a Qualifying Retirement, your stock
options and other long-term incentive awards will receive the vesting treatment
and (in the case of stock options) post-termination exercisability treatment
which is most favorable to you in the case of either a Qualifying Termination or
Qualifying Retirement, and (y) nothing herein shall negate the occurrence of a
“Normal Retirement” (under applicable terms and conditions of any long-term
incentive award), not otherwise constituting a Qualifying Retirement hereunder.

 

c.

In addition to the treatment of your Initial Stock Options described in the
preceding paragraph b., and notwithstanding anything in the Employment
Agreement, the T&C or this letter agreement to the contrary, in the event of
your termination of employment on or following your attainment of age 65, if
such termination is not a Qualifying Retirement, then (i) your Initial Stock
Options shall remain outstanding until the earlier of the fifth anniversary of
such termination of employment and the expiration date thereof and (ii) your
Initial Stock Options shall become exercisable as to the “Second Tranche Option
Shares” and the “Third Tranche Option Shares” (as each such term is defined in
the T&C) when and if the “Second Tranche Performance Target” and the “Third
Tranche Performance Target” (as each such term is defined in the T&C),
respectively, are attained during such period, if not previously attained prior
to your termination.

 

d.

Upon the termination of your employment for any reason, you shall immediately
offer your resignation from the Board and immediately resign, as of your date of
termination, from all other positions that you then hold with any member of the
Affiliated Group. You hereby agree to execute any and all documentation to
effectuate such resignations upon request by the Company, but you shall be
treated for all purposes as having so resigned upon your date of termination,
regardless of when or whether you execute any

 

--------------------------------------------------------------------------------

 

 

September 17, 2009

Brian Duperreault

Page 5

 

 



such documentation; provided that, in the case of your membership on the Board,
you will not be so treated if the Board does not accept your resignation.

 

e.

During the term of this letter agreement, and, subject to any other business
obligations that you may have, following your date of termination, you agree to
assist the Affiliated Group in the investigation and/or defense of any claims or
potential claims that may be made or threatened to be made against any member of
the Affiliated Group (a “Proceeding”), and will assist the Affiliated Group in
connection with any claims that may be made by any member of the Affiliated
Group in any Proceeding. You agree, unless precluded by law, to promptly inform
the Company if you are asked to participate in any Proceeding or to assist in
any investigation of any member of the Affiliated Group. (For purposes of the
preceding two sentences, the term “Affiliated Group” shall also include the
officers and directors of any member of the Affiliated Group.) In addition, you
agree to provide such services following your date of termination as are
reasonably requested by the Company to assist any successor to you in the
transition of duties and responsibilities to such successor. Following the
receipt of reasonable documentation, the Company agrees to reimburse you for all
of your reasonable out-of-pocket expenses associated with such assistance
(including reasonable attorneys fees). Your request for any reimbursement,
including reasonable documentation, must be submitted as soon as practicable and
otherwise consistent with Company policy. In any event, your request for a
taxable reimbursement, including reasonable documentation, must be submitted by
the October 31st of the year following the year in which the expense is
incurred. The Company will generally reimburse such expenses within 60 days of
the date they are submitted, but in no event will they be reimbursed later than
the December 31st of the year following the year in which the expense is
incurred.

 

f.

For purposes of this letter agreement, (i) clause (C) of the second sentence of
Section 5.2 of the Employment Agreement shall be modified to include any failure
by the Company to comply with the provisions of Sections 2 or 3 of this letter
agreement, and (ii) all references in such clause (C) to the Employment
Agreement therein shall also refer to this letter agreement.

4.

RESTRICTIVE COVENANTS

You are subject to existing restrictions with respect to confidentiality,
noncompetition or nonsolicitation under confidentiality, noncompetition,
nonsolicitation, or other agreements. Such restrictions, including specifically
the restrictions and provisions included in Section 4.1 of the Employment
Agreement, shall remain in full force and effect throughout the term of this
letter agreement and, by your execution of this letter agreement, you hereby
reaffirm and ratify such restrictions.

 

--------------------------------------------------------------------------------

 

 

September 17, 2009

Brian Duperreault

Page 6

 

 



5.

MISCELLANEOUS

 

a.

Notices. Notices given pursuant to this letter agreement shall be in writing and
shall be deemed received when personally delivered, or on the date of written
confirmation of receipt by (i) overnight carrier, (ii) telecopy, (iii)
registered or certified mail, return receipt requested, postage prepaid, or (iv)
such other method of delivery as provides a written confirmation of delivery.
Notice to the Company shall be directed to:

Peter J. Beshar

Executive Vice President and General Counsel

Marsh & McLennan Companies, Inc.

1166 Avenue of the Americas

New York, NY 10036

Notices to or with respect to you will be directed to you, or in the event of
your death, your executors, personal representatives or distributees, at your
home address as set forth in the records of the Company.

 

b.

Assignment of this Letter Agreement. This letter agreement is personal to you
and shall not be assignable by you without the prior written consent of the
Company. This letter agreement shall inure to the benefit of and be binding upon
the Company and its respective successors and assigns. The Company may assign
this letter agreement, without your consent, to any successor (whether directly
or indirectly, by agreement, purchase, merger, consolidation, operation of law
or otherwise) to all, substantially all or a substantial portion of the business
and/or assets of the Company, as applicable. If and to the extent that this
letter agreement is so assigned, the “Company” as used throughout this letter
agreement shall mean the Company as hereinbefore defined and any successor to
its business and/or assets as aforesaid. In the event of your death, all amounts
and benefits then payable or otherwise due to you will be paid or provided to
your estate (including, without limitation, under Section 3.b. and your Other
Benefits), except to the extent you have appointed a beneficiary in writing
pursuant to the terms of any particular plan, policy or arrangement.

 

c.

Merger of Terms. Except as expressly provided herein, this letter agreement
supersedes all prior discussions and agreements between you and the Company or
any member of the Affiliated Group with respect to the subject matters covered
herein, including, without limitation, the Employment Agreement.

 

d.

Indemnification; Insurance. The indemnification and insurance provisions
described in Section 3.9 of the Employment Agreement shall remain in effect
throughout the term of this letter agreement and thereafter, subject to the
terms set forth in Section 3.9 of the Employment Agreement.

 

--------------------------------------------------------------------------------

 

 

September 17, 2009

Brian Duperreault

Page 7

 

 



 

e.

Governing Law; Amendments. This letter agreement shall be governed by and
construed in accordance with the laws of the State of New York, without
reference to principles of conflict of laws. This letter agreement may not be
amended or modified other than by a written agreement executed by you and an
authorized employee of the Company.

 

f.

Dispute Resolution. The dispute resolution provisions described in Section 6.8
of the Employment Agreement shall remain in effect throughout the term of this
letter agreement, subject to the terms set forth in Section 6.8 of the
Employment Agreement.

 

g.

Severability; Captions. In the event that any provision of this letter agreement
is determined to be invalid or unenforceable, in whole or in part, the remaining
provisions of this letter agreement will be unaffected thereby and shall remain
in full force and effect to the fullest extent permitted by law. The captions in
this letter agreement are not part of the provisions of this letter agreement
and will have no force or effect.

 

h.

Section 409A. The provisions of this subparagraph will only apply if and to the
extent required to avoid the imposition of taxes, interest and penalties on you
under Section 409A of the Internal Revenue Code of 1986, as amended (“Section
409A”). Section 409A applies to nonqualified deferred compensation which exists
if an individual has a “legally binding right” to compensation that is or may be
payable in a later year. In furtherance of the objective of this subparagraph,
to the extent that any regulations or other guidance issued under Section 409A
would result in your being subject to payment of taxes, interest or penalties
under Section 409A, you and the Company agree to use our best efforts to amend
this letter agreement in order to avoid or limit the imposition of any such
taxes, interest or penalties, while maintaining to the maximum extent
practicable the original intent of the applicable provisions. This subparagraph
5.h. does not guarantee that you will not be subject to taxes, interest or
penalties under Section 409A with respect to compensation or benefits described
or referenced in this letter agreement.

Furthermore and notwithstanding any provision of this letter agreement to the
contrary, to the extent necessary to avoid the imposition of taxes, interest and
penalties on you under Section 409A, if at the time of the termination of your
employment you are a “specified employee” (as defined in Section 409A), you will
not be entitled to any payments upon termination of employment until the first
day of the seventh month after the termination of employment and any such
payments to which you would otherwise be entitled during the first six months
following your termination of employment will be accumulated and paid without
interest on the first day of the seventh month after the termination of
employment.

 

i.

Withholding Requirements. All amounts paid or provided to you under this
Agreement shall be subject to any applicable income, payroll or other tax
withholding requirements.

 

j.

Survival. The provisions of Section 2.e. relating to Other Benefits, 3.b., 3.c.,
4, 5.d., 5.f. and those other provisions under this Section 5 required to give
effect to such other

 

--------------------------------------------------------------------------------

 

 

September 17, 2009

Brian Duperreault

Page 8

 

 



Sections, shall survive the expiration of the term of this letter agreement and
the termination of your employment as and to the extent necessary to carry out
their terms.

 

k.

Professional Expenses. The Company will pay your reasonable professional fees
and expenses incurred in connection with the preparation and negotiation of this
letter agreement, to a maximum of $25,000.

Please acknowledge your agreement with the terms of this letter agreement by
signing and dating the enclosed copy and returning it to me on or before October
1, 2009.

Sincerely,

MARSH & McLENNAN COMPANIES, INC.

 

/s/ The Rt. Hon. Lord Lang of Monkton, D.L.       

The Rt. Hon. Lord Lang of Monkton, D.L.

Chairman of the Compensation Committee of the

Board of Directors

 

Accepted and Agreed:

 

/s/ Brian Duperreault                                                

(Signature)

 

September 17, 2009                                                  

(Date)

 

--------------------------------------------------------------------------------

 

Exhibit A

 

Board of Committee Membership

•     Tyco International Ltd.

•     BIOS Oceanographic Research Foundation

•     International Insurance Society (an industry trade group)

•     Centre on Philanthropy

•     Insurance Information Institute

•     Board of Overseers of the School of Risk Management of St. John’s
University

Target Bonus Opportunity

Target bonus of 225% of base salary. Actual bonus may range from 0% - 200% of
target, based on individual and company performance targets (including, but not
limited to, targets related to your performance and the Company’s financial
performance) as the Compensation Committee may establish from time to time.

Target Long Term Incentive Opportunity

Combined annual award target grant-date value of $7 million.

Other Benefits

•     The Company-paid term life insurance and eligibility for the Company’s
retiree medical program described in Section 3.5 of the Employment Agreement
shall remain in effect throughout the term of this letter agreement and any
at-will employment thereafter, subject to the terms set forth in Section 3.5 of
the Employment Agreement.

•     You will be eligible to participate in the MMC Financial Services Program
throughout the term of this letter agreement, as in effect from time to time.

•     In the event of a Qualifying Retirement, (i) to the extent you are not
then vested, you will become fully vested in your accrued benefit under the
Company’s non-tax-qualified Benefit Equalization Plan and Supplemental
Retirement Plan (or any successor plans) and (ii) if unvested under the
Company’s tax-qualified Retirement Plan (or any successor plan), the Company
will make a lump sum cash payment to you equal to the actuarial equivalent lump
sum present value of the forfeited benefit under the tax-qualified Retirement
Plan (determined in accordance with the terms of such plan as if no forfeiture
had occurred).

 

 

 